UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended May 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-136247 DOMARK INTERNATIONAL, INC. (Name of small business issuer as specified in its charter) Nevada 20-4647578 (State of Incorporation) (IRS Employer Identification No.) 34 King Street E. Suite 1102 Toronto, Ontario, Canada M5C1E9 (Address of principal executive offices) 321-250-4996 (Registrant's telephone number, including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act. Yes o No x The aggregate market value of voting stock held by non-affiliates of the registrant on May 31, 2015 was $3,750,000. As of May 31, 2015 there were 8,805,932,169 shares of Common Stock, $0.001 par value per share, issued and outstanding and there were 50,000 shares of Preferred Stock, $0.001 par value per share, issued and outstanding. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 4 ITEM 2. PROPERTIES 4 ITEM 3. LEGAL PROCEEDINGS 4 ITEM 4. MINE SAFETY DISCLOSURES 5 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 6 ITEM 6. SELECTED FINANCIAL DATA 7 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 47 ITEM 9A. CONTROLS AND PROCEDURES 47 ITEM 9B. OTHER INFORMATION 47 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 48 ITEM 11. EXECUTIVE COMPENSATION 49 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 50 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 51 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 52 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 53 SIGNATURES 56 Page 2 of 56 PART I ITEM 1. BUSINESS Except for historical information contained herein, the following discussion contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements include, but are not limited to, statements regarding future events and the Company's plans and expectations. Actual results could differ materially from those discussed herein. Factors that could cause or contribute to such differences include, but are not limited to, those discussed elsewhere in this Form 10-K or incorporated herein by reference, including those set forth in MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. HISTORY AND GENERAL OVERVIEW DOMARK INTERNATIONAL, INC. ("DoMark" or the "Company") was incorporated under the laws of the State of Nevada on March 30, 2006. In 2008, the Company embarked on a business plan that was intended to acquire profitable businesses that would create shareholder value in diverse industries. During 2008 and 2009, the Company acquired several operating businesses. On May 21, 2009, the Company entered into an acquisition agreement for the exchange of common stock (the "Victory Lane Agreement") with Victory Lane Financial Elite, LLC ("Victory Lane") with respect to a real estate lifestyle business known as Victory Lane (the "Victory Lane Business"). Shortly thereafter, a dispute arose between the Company and the principals of Victory Lane regarding the representations of the principals of Victory Lane and the Victory Lane Business and the Victory Lane Agreement. Litigation between the Company and various parties pertaining to the Victory Lane Business remains outstanding. (Refer to "Item 3, Legal Proceedings" below). On February 29, 2012, the Company formed a new wholly owned subsidiary, SolarWerks, Inc. in the state of Nevada, for the purposes of entering the business of marketing specialized solar consumer electronics. On June 20, 2012, the Company formed a new wholly owned subsidiary, MuscleFoot Inc. in the state of Nevada for the purpose of distributing, marketing, and acting as sales agent for the patented foot care system, Barefoot Science. This entity is currently in default with the Nevada Secretary of State. On July 20, 2012, the Company formed a new wholly owned subsidiary, Domark Canada Inc. in the province of Ontario for the purpose of supporting the Company's corporate operations based in Toronto, Ontario, Canada. In December 2012, we entered into a global sales and distribution agreement with BioHarmonics Technology to develop and sell the new patent pending IR charger for all Apple iPhoneÒ models and Samsung SIII and S4 models. The IR charger has a high density backup battery which is designed to double the battery life of a smartphone. The IR charger cell can be used to recharge the phone in emergency by sun or normal room lights. This product will have a range of different lines from a low cost model up to designer products. We are aiming to launch the product later this year. On February 28, 2013, the Company entered into a Memorandum of Understanding to purchase 44% of Zaktek Ltd. ("Zaktek"). Zaktek's main product is the phonepad+, an Apple Inc. approved tablet device that works with smartphones including the Apple iPhoneÒ and Samsung Galaxy to improve functionality including video and gaming abilities. On April 23, 2013, the Company received notification that Zaktek was ending discussions in regards to the definitive purchase agreement with DoMark. In June 2013, the Company entered into an agreement to purchase 29% of Imagic for stock and cash. Imagic is a UK company that has patented, or patent pending, smartphone products. Domark is actively involved with the management and marketing direction of Imagic. Domark increased its holding in Imagic to 34% in September 2013. EMPLOYEES As of fiscal years ending May 31, 2015, and May 31, 2014 the Company conducts its business through independent contractors. Page 3 of 56 ITEM 1A. RISK FACTORS Not applicable to smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable to smaller reporting companies. ITEM 2. PROPERTIES In August 2013, we relocated our corporate office to Toronto, Canada. As a result, the Company rented 1347 square feet of office space in Toronto. This lease is for a five year period. This office has 1347 square feet of office space. Our rent expense is approximately $1,600 per month, which increases to approximately $1,900 for the following year, and approximately $2,100 for succeeding years. We believe that this space is adequate for our current needs. ITEM 3. LEGAL PROCEEDINGS On May 21, 2009, the Company entered into an Agreement for the Exchange of Common Stock (the "Victory Lane Agreement") with Victory Lane Financial Elite, LLC ("Victory Lane") with respect to a real estate lifestyle business known as Victory Lane (the "Victory Lane Business") pursuant to which the Company intended to purchase the Victory Lane Business. Shortly thereafter, a dispute arose between the Company and Victory Lane regarding alleged misrepresentations made by Victory Lane in connection with the Victory Lane Agreement. In August, 2009, Victory Lane Financial Elite, LLC, Legacy Development, LLC and Patrick Costello filed suit in the Superior Court of Tattnall County, Georgia (Civ. No. 2009-V-381-JW) against the Company, R. Thomas Kidd and various officers and directors of the Company, alleging that the Company was in breach of the Victory Lane Agreement and that the Company and certain of the individual defendants had committed various torts against the plaintiffs and that certain of the individual defendants had violated various fiduciary and other duties owed to the plaintiffs in connection with the Victory Lane Agreement and the handling of the Victory Lane Business (the "VLFE Case"). The plaintiffs sought a declaratory judgment to the effect that the Victory Lane Agreement had not been executed, as well as money damages from the Company and the individual defendants. The Company and Mr. Kidd have answered the Complaint, denying any liability for the plaintiff's claims and have asserted various counterclaims including fraud and other torts. In July 2010 the court dismissed all of the individual defendants, other than R. Thomas Kidd, in response to a motion to dismiss for lack of jurisdiction. The case has since been stayed. Page 4 of 56 In December, 2009, AHIFO-21, LLC filed a lawsuit in the Superior Court of Tattnall County, Georgia (Civ. No. 2009-V-672-JS) against Victory Lane, LLC, Patrick J. Costello and Stephen Brown (the "Victory Lane Defendants") alleging that the Victory Lane Defendants owe the plaintiff more than $7,740,000 in respect of one or more loans made by the plaintiff to certain Victory Lane Defendants in connection with the Victory Lane Business (the "AHIFO Case"). In February 2010, the Victory Lane Defendants filed a Third Party Complaint against the Company and R. Thomas Kidd, claiming that the Company and Mr. Kidd should be liable for any amounts the Victory Lane Defendants are required to pay to the plaintiff in this case. The Company and Mr. Kidd have answered the Complaint, denying any liability for the plaintiff's claims and Mr. Kidd has asserted various counterclaims including fraud and other torts. The Company and Mr. Kidd filed a motion to dismiss the Third Party Complaint, but the entire case was subsequently stayed. Because each of the VLFE Case and the AHIFO Case have been stayed and because discovery in those cases is not complete, the Company has determined that the probability of any loss is remote and that the amount of any damages, if any were determined adverse to the Company, would not be reasonably estimable. The Company believes that it has meritorious claims against the opposing parties with respect to the Victory Lane Agreement and that the claims asserted against it are not meritorious. The Company intends to defend itself vigorously. On January 24, 2012, the Company was made aware by its former Chief Executive Officer that a complaint had been filed against the Company for approximately $534,000 by the United States Trustee for the Middle District of Florida to claim against funds we owed to our former Chief Executive Officer and his wife. On January 23, 2012, the Trustee's Motion for Approval and Notice of Compromise was filed to obtain the approval of the court of a settlement of the matters that were the subject of the complaint. On April 24, 2012, the Company was advised that the complaint, which was never served, was dismissed with prejudice by the US Trustee. Currently, as of May 31, 2015 the Company's attorneys are actively defending the claim, and have ten of the twelve counts dismissed on the suit. Management feels that this issue is without merit and will prevail. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. Page 5 of 56 PART II ITEM 5. MARKET FOR OUR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded in the over-the-counter market and is quoted on the OTCQB quotation service operated by OTC Markets Group, Inc. There were 8,805,932,169 and 801,626,781 shares of our common stock issued and outstanding, as of May 31, 2015 and May 31, 2014 respectively. There were approximately 5,000 shareholders of record of the Company's common stock. The following table sets forth for the periods indicated the high and low bid quotations for our common stock. These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. FISCAL YEAR ENDED MAY 31, 2013 F/Y 2015 F/Y 2014 High Low High Low First Quarter (June - August) $ 0.0003 $ 0.002 $ 0.14 $ 0.05 Second Quarter (September - November) $ 0.0004 $ 0.0001 $ 0.07 $ 0.01 Third Quarter (December - February) $ 0.0001 $ 0.0001 $ 0.02 $ 0.01 Fourth Quarter (March - May) $ 0.0001 $ 0.0001 $ 0.001 $ 0.001 DIVIDENDS The Company has never paid dividends on any shares of its common stock, nor does the Company anticipate paying dividends at any time in the foreseeable future. Any profits received by the Company will be reinvested in its business. RECENT SALES OF UNREGISTERED SECURITIES On June 17, 2013, the Company issued 2,500,000 shares of common stock for a related party loan conversion. On June 18, 2013, the Company issued 3,160,000 shares of common stock for consulting services. On June 29, 2013, the Company issued 2,500,000 shares of common stock for consulting services. On July 5, 2013, the Company issued 250,000 shares of common stock for consulting services. On July 17, 2013, the Company issued 575,000 shares of common stock for consulting services. Page 6 of 56 On July 22, 2013, the Company issued 7,500,000 shares of common stock purchased 100% of South Hill Ltd., an English private limited company, which owned 19% of Zaktek. On July 24, 2013, the Company issued 2,874,550 shares of common stock for a related party loan conversion. On August 14, 2013, the Company issued 500,000 shares of common stock for patent purchased on April 16, 2013 and settled the stock payable 500,000 shares recorded as of May 31, 2013. The aggregate value of the stock at time of issuance was $40,000. On August 26, 2013, the Company issued 2,000,000 shares of common stock for consulting services. On August 28, 2013, the Company issued 1,114,206 shares of common stock for conversion of Asher convertible note. The Company claims an exemption from registration for the above issuances pursuant to Section 4(a)(2) of the Securities Act due to the small number of purchasers and their sophistication in financial and business matters. The Company claims an exemption under Section 3(a)(9) of the Securities Act for issuances of common stock pursuant to each note conversion described above. ITEM 6. SELECTED FINANCIAL DATA Not applicable to smaller reporting companies. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following is management's discussion and analysis of certain significant factors that have affected our financial position and operating results during the periods included in the accompanying consolidated financial statements, as well as information relating to the current plans of our management. This report includes forward-looking statements. Generally, the words "believes", "anticipates", "may", "will", "should", "expect", "intend", "estimate", "continue", and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, including the matters set forth in this report or other reports or documents we file with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. Undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto and other financial information contained elsewhere in this Form 10-K. RECENT DEVELOPMENTS The main operations of the Company have been to search, negotiate and acquire ownership interests in companies with products at an advanced stage of their development or products already in production. The Company has a revised direction, along with development stage products, for online shopping networks. This is evidenced by the licensing agreement with Wazzamba. S.A. for the North American licensing rights for our private label online shopping network, referred to as "Simbadeals". Page 7 of 56 In December 2013, the Company increased its equity interest in Imagic Ltd. to 40%. Imagic is a company registered in Gibraltar which owns proprietary product designs for its Digilink and Game Control products. In January 2014, the Company acquired United States and Canada marketing rights to certain online shop technology pursuant to a Licensing Agreement with Wazzamba SA. On February 24, 2014, the Company increased the number of authorized shares of common stock to 900,000,000 shares. On June 15, 2014, the Company increased the number of authorized shares of common stock to 2,000,000,000 shares. On June 19, 2014, the Company increased the number of authorized shares of common stock to 3,000,000,000 shares. On August 11, 2014 the Company increased the number of authorized shares of common stock to 4,000,000,000 shares. On December 1, 2014, R. Brentwood Strasler, Non-Exec Chairman, resigned from Company, mutually agreed upon by President and CEO. On December 9, 2014, the Company increase the number of authorized shares of common stock to 14,000,000,000 shares. FISCAL YEAR ENDED MAY 31, 2, 2014 The Company did not have any revenues for fiscal year ending May 31, 2015 and for the fiscal year ended May 31, 2014. General and administrative expenses for fiscal 2015 decreased to $1,102,920 as compared to $1,027,248 in fiscal 2014. The increase is primarily related to an increase of consultants, and decreased professional fees. In fiscal year 2014 the Company placed on hold the sale of Solawerks products. Interest expense for the twelve months ending May 31, 2015 was $805,370 as compared to $511,876 for the period ending May 31, 2014. The Company's operations during fiscal 2015 were funded by convertible promissory notes, through a plethora of lenders. The operating loss for fiscal 2015 decreased to $3,020,655 as compared to $3,638,318 for fiscal 2014. The primary decrease in the operating loss was due to a major reduction of operating expenses, stock based compensation, and the revaluation of the derivative liability account. No tax benefit was recorded for fiscal 2015 or fiscal 2014 as required by ASC Standard 740-25, Accounting for Income Taxes. The Company has provided for a 100% allowance of its deferred tax assets, as it is uncertain that there will be sufficient net profits in the future to fully realize the tax benefit of its net operating loss carry-forwards. Page 8 of 56 LIQUIDITY AND CAPITAL RESOURCES Our operating requirements have been funded primarily through financing facilities and sales of our common stock. The Company will continue to require financing from loans and notes payable until such time our business has generated income sufficient to carry our operating costs. Cash used in operating activities for the fiscal year 2015 was $303,239 compared to $1,323,233 for the fiscal year 2014. Depreciation and amortization expense for fiscal year 2015 was $217,440 as compared to $62,685 for fiscal 2014. The decrease was due primarily to a reduction of consultant pay, and the derivative liability evaluation adjustment for the Company. Cash used in investing activities was $0 for the fiscal year 2015, compared to $195,753 for the fiscal year 2014. Cash provided by financing activities was $340,566 for fiscal year 2015 as compared to $1,519,426 for fiscal 2014. Financing activities consisted of cash received from shareholders and notes payable. OTHER CONSIDERATIONS There are numerous factors that affect the Company's business and the results of its operations. Sources of these factors include general economic and business conditions, federal and state regulation of business activities, the level of demand for services, the level and intensity of competition in the, and our ability to continue to improve our infrastructure, including personnel and systems, to keep pace with our anticipated rapid growth in the development of our business. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to smaller reporting companies. Page 9 of 56 ITEM 8. FINANCIAL STATEMENTS DOMARK INTERNATIONAL, INC. TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets at May 31, 2015 and 2014 12-13 Consolidated Statements of Operations for the years ended May 31, 2015 and 2014 14 Consolidated Statements of Stockholders' Deficit for the years ended May 31, 2015 and 2014 15-26 Consolidated Statements of Cash Flows for the years ended May 31, 2015 and 2014 27-28 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 29-46 Page 10 of 56 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Domark, International Inc. Longwood, Florida We have audited the accompanying consolidated balance sheets of Domark International Inc. as of May 31, 2015 and 2014, and the related statements of operations, stockholders’ deficit and cash flows for each of the years in the two year period ended May 31, 2015. Domark International Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Domark International Inc. as of May 31, 2014, and 2013, and the results of its operations and its cash flows for each of the years in the two year period ended May 31, 2014, in conformity with accounting principles generally accepted in the United States of America. /s/ ZBS Group, LLP Plainview, NY September 14, 2015 Page 11 of 56 DOMARK INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS May 31, May 31, 2015 2014 ASSETS CURRENT ASSETS Cash and cash equivalents $ - $ 460 Loan receivable from consultant 36,203 36,203 Prepaid expenses 4,500 4,500 TOTAL CURRENT ASSETS 40,703 41,163 INVESTMENTS 1,144,166 1,144,166 OTHER ASSETS Patents, net of accumulated amortization of $13,605 and $3,605, respectively 56,897 66,897 Licenses, net of accumulated amortization of $268,338 and $60,898 respectively 41,662 249,102 TOTAL OTHER ASSETS 98,559 315,999 TOTAL ASSETS $ 1,283,428 $ 1,501,328 The accompanying notes are an integral part of these consolidated financial statements Page 12 of 56 DOMARK INTERNATIONAL, INC.CONSOLIDATED BALANCE SHEETSLIABILITIES AND STOCKHOLDERS' (DEFICIT) May 31, May 31, 2015 2014 CURRENT LIABILITIES Amounts payable to Bank $ 115 - Note payable to bank 198,000 $ 180,000 Accounts payable and accrued expenses 855,665 56,940 Amounts due under Licensing Agreement with Wazzamba SA 224,924 224,925 Loans payable to consultants and stockholders 189,928 188,972 Convertible notes payable (net of unamortized discounts of $58,938 and $674,886 respectively) 580,956 67,414 Derivative liability for convertible notes payable 2,564,280 1,748,982 TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES 4,613,868 2,467,233 STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, authorized 10,000,000 shares: Series A convertible preferred stock - issued and outstanding 50,000 shares as of May 31, 2015 and May 31, 2014 50 50 Convertible preferred stock series B, $0.0001 par value, Authorized: 10,000,000 - - Common stock, $0.001 par value, authorized 14,000,000,000 shares: 8,805,932,169 and 801,626,781 shares issued, and 8,681,112,367 and 676,806,979 shares outstanding as of May 31, 2015 and May 31, 2014 8,805,932 801,627 Less: Treasury stock (124,819,802 shares) as of May 31, 2015 and May 31, 2014 (124,820 ) (124,820 ) Common stock payable 858,000 858,000 Additional paid in capital 36,219,642 43,529,923 Other comprehensive income ( loss ) (126,453 ) (88,551 ) Accumulated deficit (48,962,791 ) (45,942,134 ) TOTAL STOCKHOLDERS' DEFICIT (3,330,440 ) (965,905 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,283,428 $ 1,501,328 The accompanying notes are an integral part of these consolidated financial statements Page 13 of 56 DOMARK INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended May 31, 2015 2014 Sales $ - $ - Cost of sales - - Gross profit - - Operating expenses: General and administrative 1,102,920 1,027,248 Stock-based compensation - Consultants 79,623 666,755 Stock-based compensation - Salaries and wages - 156,600 Depreciation and amortization expense 217,440 62,685 Total operating expenses 1,399,983 1,913,288 Loss from operations (1,399,983 ) (1,913,288 ) Other income (expense): Other income - - Revaluation of derivative liability for convertible notes (815,302 ) (1,213,154 ) Interest expense (805,370 ) (511,876 ) Total other income (expense) (1,620,672 ) (1,725,030 ) Net Loss (3,020,655 ) (3,638,318 ) Statement of Comprehensive Income: Net Loss (3,020,655 ) (3,638,318 ) Other Comprehensive loss Foreign currency adjustment (37,902 ) (88,551 ) (37,902 ) (88,551 ) Total Comprehensive Loss $ (3,058,557 ) $ (3,726,869 ) Net loss per common shares, basic and diluted $ 0.00 $ (0.01 ) Weighted average common shares outstanding 4,709,452,486 298,705,632 The accompanying notes are an integral part of these consolidated financial statements Page 14 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Accumulated Total Preferred Stock Common Stock Paid in Stock During Dev. Treasury Stock Stockholders' Shares Amt Shares Amt. Capital Payable Stage Shares Amount OCI Deficit Balance May 31, 2013 50,000 50 179,435,100 179,435 40,816,440 858,000 (42,303,816 ) (124,819,802 ) (124,820 ) - (574,711 ) Common Stock issued for related party loan June17,2013 2,500,000 2,500 47,500 50,000 Common Stock issued for consulting (Meadow) 6/29/2013($.101)x 2,500,000 2,500 247,500 250,000 Common Stock issued for web development(KC) 7/5/2013($.09) 250,000 250 22,250 22,500 Comon Stock issued for Investment Tech 7/9/2013($.089) 75,000 75 6,600 6,675 Common Stock issued for IR consulting(Davis) 7/17/2013($.0833) 500,000 500 41,150 41,650 - Common Stock issed for related party loan(FMK) July22,2013 2,874,550 2,875 54,616 57,491 - Common Stock issued for acquisition(Imagic) July22,2013 7,500,000 7,500 690,000 697,500 Common Stock issued for consulting Bio Harmon. 8/15/2013($.071)issue($.01) 500,000 500 35,000 35,500 Common Stock issued for consulting(Meadow) 8/26/2013($.0655) 2,000,000 2,000 131,000 133,000 Common Stock issed for loan conversion(Asher) 8/28/2013($.0359) 1,114,206 1,114 38,886 40,000 Page 15 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Shares Amt Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. Asher 9/18/13 ($25K) 856,164 856 24,144 25,000 Bal. of loan ($14.5k) Stock issued for consulting 1,000,000 1,000 44,600 45,600 Caramel ( 10/9/13) Stock issued for consulting 250,000 250 12,250 12,500 (Kauffman) 10/10/13 Stock issued for loan conv. Asher (11/14/13) ($14.5k) 903,261 903 13,594 14,497 Bal. of loan ( $0) Stock issued for loan conv. Asher (11/4/13) ($$15k) 1,153,846 1,154 13,847 15,001 Bal. of loan ($33750) Stock issued for related party loan ( Frmk) (11/7/13) 3,500,000 3,500 49,000 52,500 $52.5k Bal. of loan ($0) Stock issued for loan conv. Asher (11/12/13) ($15K) 1,630,435 1,631 13,370 15,001 Bal. of loan ($18,750) Stock issued for loan conv. Iconic (11/14/13) ($13,197) 3,999,200 3,999 9,198 13,197 Bal. of loan ($36,603) Stock issued for consulting (Kauffman) 11/15/13 175,000 175 1,575 1,750 Stock issued for loan conv. Asher (11/19/13) ($18.5K) 3,456,597 3,457 16,588 20,045 Bal. of loan ($0) Stock issued for loan conv. Iconic (11/19/13) ($22,126) 8,850,572 8,850 13,276 22,126 Bal. of loan ($14,852) Page 16 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for investment in Imagic (12/3/13) $.0125 8,000,000 8,000 91,200 99,200 Stock issued for loan conv. Iconic (12/4/13) ($14,852) 7,072,457 7,072 7,780 14,852 Bal. of loan ($0) $.099 Stock issued for loan conv. Icon/FrMk (12/18/13) ($11,435) 5,445,005 5,445 5,990 11,435 Bal. of loan ($38,565)$.01 Stock issued for loan conv. Asher (12/26/13) ($20K) 4,166,667 4,167 15,833 20,000 Bal. of loan ($30,050)$.02 Stock issued for loan conv. Asher (12/30/13) ($23K) 4,791,667 4,792 18,208 23,000 Bal. of loan ($7,050)$.0125 Stock issued for loan conv. Asher (1/6/14) ($7,050) 1,305,556 1,306 5,744 7,050 Bal. of loan ($0)$.01 Stock issued for loan conv. Iconic/FrMk (1/13/14) ($13,017) 6,198,762 6,199 6,818 13,017 Bal. of loan ($25,548)$.009 Stock issued for loan conv. Iconic/FrMk (1/23/14) ($14K) 6,436,781 6,437 7,563 14,000 Bal of loan ($11,548) $.009 Stock issued for loan conv. Iconic/FrMk (2/3/14) ($14,998) 7,498,890 7,499 7,499 14,998 Bal of loan ($0) $.009 Stock issued for loan conv. JSJ (2/6/14) ($17,150) 4,900,000 4,900 12,250 17,150 Bal of loan ($7,850) $.0082 Stock issued for loan conv. JMJ (2/11/14) ($10,800) 3,000,000 3,000 7,800 10,800 Bal of loan ($11,548) $.0088 Stock issued for loan conv. Cont. Eq. (2/11/14) ($20k) 4,901,960 4,902 15,098 20,000 Bal of loan ($10K)$.0088 Page 17 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Preferred Stock Common Stock Additional Paid in Common Stock Accumulated Treasury Stock Total Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. Blk Mtn (2/13/14) ($15k) Bal of loan ($45.5)$.0088 5,000,000 5,000 10,000 15,000 Stock issued for loan conv. JMJ (2/25/14) ($12k) Bal of loan ($27,200) $.0055 4,000,000 4,000 8,000 12,000 Stock issued for loan conv. Cont. Eq. (2/26/14) ($10k) Bal of loan ($0) $.0056 3,278,688 3,279 6,721 10,000 Stock issued for consulting (Thorsteinson) 3/3/14/$.0067 12,000,000 12,000 68,400 80,400 Stock issued for loan conv. RdWd III (3/3/14) ($10,913) 6,419,120 6,419 4,494 10,913 Bal of loan ($84,087) Stock issued for loan conv. RdWd III (3/6/14) ($10,133) Bal of loan ($73,955) 6,755,135 6,755 3,378 10,133 Stock issued for loan conv. JSJ (3/6/14) ($9,178) Bal of loan ($0) 3,990,435 3,990 5,188 9,178 Stock issued for loan conv. RdWd III (3/6/14) ($10,663) Bal of loan ($63,292) 7,108,733 7,109 3,554 10,663 Stock issued for consulting (Pre. Vnt. Partns) 3/17/14 $.0058 5,668,934 5,669 27,211 32,880 Stock issued for officers (3/17/14) AR ( 15m) TC ( 10m) 27,000,000 27,000 129,600 156,600 Brent S. ( 2m ) $.0058 Stock issued for loan conv. Asher (3/18/14) ($15,000) Bal. of loan ($35,050) 6,818,182 6,818 8,182 15,000 Stock issued for loan conv. RdWd III (3/18/14) ($12,968) Bal of loan ($50,323) 10,053,100 10,053 2,915 12,968 Page 18 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for consulting (Bill Sharpe) 3/19/14 $.0049 2,000,000 2,000 7,800 9,800 Stock issued for loan conv. Asher (3/20/14) ($19.5k) Bal. of loan ($15,550) 8,863,636 8,864 10,636 19,500 Stock issued for loan conv. RdWd III (3/24/14) ($13,187) Bal of loan ($37,136) 11,081,400 11,081 2,106 13,187 Stock issued for loan conv. Asher (3/25/14) ($11.4k) Bal. of loan ($4,150) 6,000,000 6,000 5,400 11,400 Stock issued for loan conv. Asher (3/28/14) ($4,150) Bal. of loan ($0) 2,766,667 2,767 1,383 4,150 Stock issued for loan conv. RdWd III (3/28/14) ($6,642) Bal of loan ($30,495) 11,652,000 11,652 (5,010 ) 6,642 Stock issued for loan conv. Blk Mtn (4/1/14) ($15k) Bal of loan ($30.5) 17,647,059 17,647 (2,647 ) 15,000 Stock issued for loan conv. JMJ (4/2/14) ($7,038) Bal of loan ($32,384) 6,900,000 6,900 138 7,038 Stock issued for loan conv. RdWd III (4/2/14) ($6,996) Bal of loan ($23,499) 12,273,600 12,273 (5,277 ) 6,996 Stock issued for loan conv. RdWd III (4/8/14) ($7,363) Bal of loan ($16,136) 12,916,695 12,917 (5,554 ) 7,363 Stock issued for loan conv. Blk Mtn (4/10/14) ($15k) Bal of loan ($15.5) 17,647,059 17,647 (2,647 ) 15,000 Stock issued for loan conv. JMJ (4/10/14) ($32,384) Bal of loan ($0) 31,749,235 31,749 635 32,384 Page 19 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Preferred Stock Common Stock Additional Paid in Common Stock Accumulated Treasury Stock Total Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. RdWd III (4/10/14) ($7,748) Bal of loan ($8,388) 13,593,400 13,593 (5,845 ) 7,748 Stock issued for loan conv. JSJ (4/10/14) ($4,088) Bal of loan ($20,812) 10,220,000 10,220 (6,132 ) 4,088 Stock issued for loan conv. RdWd III (4/16/14) ($8,367) Bal of loan ($3,054) 14,678,154 14,678 (6,311 ) 8,367 Stock issued for loan conv. Blk Mtn (4/16/14) ($15.5k) Bal of loan ($0) 15,500,000 15,500 0 15,500 Stock issued for interest on JMJ loan dated 8/7/13 (4/23/14) 10,900,000 10,900 0 10,900 Stock issued for loan conv. JSJ (4/29/14) ($14,009) Bal of loan ($20,812) 22,716,552 22,717 (8,708 ) 14,009 Stock issued for BF Science Investment 5/5/14 $.003 15,000,000 15,000 30,000 45,000 Stock issued for loan conv. Iconic (5/6/14) ($15K) Bal of loan ($15k) 30,000,000 30,000 (15,000 ) 15,000 Stock issued for loan conv. RdWd III (5/6/14) ($8,367) Bal of loan ($0) 4,492,470 4,492 (1,418 ) 3,074 Stock issued for loan conv. Iconic (5/14/14) ($16,533K) Bal of loan ($0k) 33,065,760 33,065 (16,532 ) 16,533 Stock issued for loan conv. JSJ (5/14/14) ($8,516) Bal of loan (0) 15,483,636 15,483 (6,967 ) 8,516 Stock issued for consulting to Meadow Grove (May 27 ,2014)$.0023 15,000,000 15,000 15,000 30,000 Stock issued for loan conv. Asher (5/28/14) ($11.4k) Bal. of loan ($4,150) 17,545,455 17,545 1,755 19,300 Stock issued for loan conv. Iconic (5/29/14) ($15K) Bal of loan ($0k) 37,500,000 37,500 (22,500 ) 15,000 Stock issued for loan conv. Iconic (5/29/14) ($15K) Bal of loan ($0k) 17,600,000 17,602 17,601 Page 20 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock cancel for loan conv. JSJ (5/14/14) ($8,516) Bal of loan (8,516) (15,483,636 ) (15,483 ) 6,967 (8,516 ) Stock issued for loan conv. JSJ (6/3/14) ($8,734) Bal loan (0) Replace 5/14/14 19,408,888 19,409 (10,675 ) 8,734 Stock issued for loan conv. Asher (6/4/14) ($7,300) Bal. of loan ($0) 8,111,111 8,111 (811 ) 7,300 Stock issued for loan conv. Gel Prop. (6/11/14) ($7.5k) Bal. of loan ($27.5) 14,423,077 14,423 (6,923 ) 7,500 Stock issued for loan conv. Gel Prop. (6/20/14) ($5k) Bal. of loan ($22.5) 11,363,636 11,364 (6,364 ) 5,000 Stock issued for loan conv. JMJ (6/24/14) ($14.4k) Bal of loan ($47,924) 20,000,000 20,000 (5,600 ) 14,400 Stock issued for consulting to Meadow Grove (6/25/14)$.0023 ($.0011) 13,200,479 13,200 1,321 14,521 Stock issued for loan conv. Gel Prop. (6/26/14) ($5k) Bal. of loan ($17.5) 12,500,000 12,500 (7,500 ) 5,000 Stock issued for loan conv. Iconic (6/30/14) ($16,730) Bal of loan ($0k) 66,920,560 66,921 (50,191 ) 16,730 Stock issued for loan conv. Gel Prop. (6/30/14) ($5.1k) Bal. of loan ($12.4k) 12,750,000 12,750 (7,650 ) 5,100 Stock issued for loan conv. LG Cap. (7/2/14) ($11,509) Bal. of loan ($39k) 28,771,780 28,772 (17,263 ) 11,509 Stock issued for loan conv. Gel Prop. (7/10/14) ($8k) Bal. of loan ($4.4k) 28,571,429 28,571 (20,571 ) 8,000 Stock issued for loan conv. Asher (7/14/14) ($15k) Bal. of loan ($22.5k) 34,090,909 34,091 (19,091 ) 15,000 Stock issued for loan conv. LG Cap (7/14/14) ($8,906) Bal. of loan ($30.5k) 31,807,632 31,807 (22,901 ) 8,906 Page 21 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. Asher (7/14/14) ($15k) Bal. of loan ($7.5k) 42,857,143 42,857 (27,857 ) 15,000 Stock issued for loan conv. Gel Prop. (7/18/14) ($4.4k) Bal. of loan (0) 26,660,667 26,661 (22,261 ) 4,400 Stock issued for loan conv. Asher (7/17/14) ($9k) Bal. of loan (0) 31,034,483 31,034 (22,034 ) 9,000 Stock issued for loan conv. LG Cap (7/25/14) ($5,253) Bal. of loan ($25.5k) 32,832,191 32,832 (27,579 ) 5,253 Stock issued for loan conv. LG Cap (7/31/14) ($8k) Bal. of loan ($17.5k) 52,630,136 52,630 (44,209 ) 8,421 Stock issued for loan conv. JMJ (7/31/14) ($9,840) Bal. of loan ($38,084) 41,000,000 41,000 (31,160 ) 9,840 Stock issued for loan conv. LG Cap (8/4/14) ($9,497) Bal. of loan ($8.6k) 59,358,732 59,359 (49,862 ) 9,497 Stock issued for loan conv. LG Cap (8/6/14) ($9,065) Bal. of loan ($0) 56,659,863 56,660 (47,594 ) 9,066 Stock issued for loan conv. JMJ (8/7/14) ($13,680) Bal. of loan ($24,404) 57,000,000 57,000 (43,320 ) 13,680 Stock issued to Shel. Davis for loan repayment(8/13/14) 140,000,000 140,000 (98,898 ) 41,102 (41,102) Stock issued for loan conv. Asher (8/14/14) ($15k) 57,692,308 57,692 (42,692 ) 15,000 Bal. of loan (12.5k) Stock issued for loan conv. JMJ (8/18/14) ($14,040) Bal. of loan ($10,364) 78,000,000 78,000 (63,960 ) 14,040 Stock issued for loan conv. LG (8/29/14)Bal $24,575 62,753,278 62,753 (58,047 ) 4,706 Stock issued for loan conv. Asher (8/16/14) ($15,374) Bal. of loan (0) 59,130,435 59,130 (43,756 ) 15,374 Page 22 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. JMJ (9/4/14) ($14,04) 70,000,000 70,000 (57,400 ) 12,600 Bal. of loan ($0) Stock issued for loan conv. Iconic (9/4/14) ($8,538) 170,760,000 170,760 (162,222 ) 8,538 Bal. of loan ($21,462) Stock issued for loan conv. LG (9/12/14)Bal $24,575 78,759,945 78,760 (74,822 ) 3,938 Stock issued for loan conv. Iconic (9/19/14) ($8,538) Bal. of loan ($23,276) 170,760,000 170,760 (162,222 ) 8,538 Stock issued for loan conv. JSJ (9/19/14) ($4,692) Bal. of loan ($27,231) 93,841,481 93,841 (89,149 ) 4,692 Stock issued for loan conv. LG (9/19/14) ($5,014) Bal of loan ( $16,900) 100,271,400 100,271 (95,257 ) 5,014 Stock issued for loan conv. JMJ (9/19/14) ($12K) Bal of loan ( $50,222) 100,000,000 100,000 (88,000 ) 12,000 Stock issued for loan conv. JSJ (9/23/14) ($4,922) Bal. of loan ($27,231) 98,439,714 98,440 (93,518 ) 4,922 Stock issued for loan conv. JSJ (10/1/14) ($2,582) Bal. of loan ($19,828) 103,263,260 103,263 (100,681 ) 2,582 Stock issued for loan conv. Iconic (10/114) ($6,633) Bal. of loan ($21,462) 265,320,000 265,320 (258,687 ) 6,633 Stock issued for loan conv. JMJ (10/1//14) ($6.3K) Bal of loan ( $41,686) 105,000,000 105,000 (98,700 ) 6,300 Stock issued for loan conv. Redwd III (10/1//14) ($2,680) Bal of loan ( $47,320) 133,984,700 133,985 (131,305 ) 2,680 Stock issued for loan conv. Redwd III (10/1//14) ($2,680) Bal of loan ( $47,320) 141,004,800 141,005 (138,185 ) 2,820 Stock issued for loan conv. KBM (10/16//14) ($3,225) Bal of loan ( $39,275) 64,500,000 64,500 (61,275 ) 3,225 Stock issued for loan conv. KBM (10/16//14) ($4,390) Bal of loan ( $34,885) 87,800,000 87,800 (83,410 ) 4,390 Page 23 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. WHC (10/16//14) ($4,624) 92,480,000 92,480 (87,856 ) 4,624 Bal of loan ( $48,376) Stock issued for loan conv. Tonaquint (10/16//14) ($4,393) Bal of loan ( $48,376) 175,750,000 175,750 (171,356 ) 4,394 Stock issued for loan conv. KBM (10/120//14) ($7,615) Bal of loan ( $27,220) 152,300,000 152,300 (144,685 ) 7,615 Stock issued for loan conv. Redwd III (10/20//14) ($2,968) Bal of loan ( $41,532) 148,392,800 148,393 (145,425 ) 2,968 Stock issued for loan conv. LG (10/30/14) ($3,687) Bal of loan ( $13,400) 184,359,000 184,359 (180,672 ) 3,687 Stock issued for loan conv. KBM (11/10/14) ($7,615) Bal of loan ( $19,655) 152,300,000 152,300 (144,685 ) 7,615 Stock issued for loan conv. Iconic (11/10//14) ($8,105) Bal of loan ( $8,538) 324,186,800 324,187 (316,082 ) 8,105 Stock issued for loan conv. WHC (11/19/14) ($5,376) Bal of loan ( $43,000) 107,520,000 107,520 (102,144 ) 5,376 Stock issued for loan conv. KBM (11/19/14) ($7615) Bal of loan ( $12,040) 152,300,000 152,300 (144,685 ) 7,615 Stock issued for loan conv. Redwd III (11/19/14) ($3,123) Bal of loan ( $38,409) 156,167,800 156,168 (153,045 ) 3,123 Stock issued for loan conv. LG (11/1914) ($4,443) Bal of loan ( $9,200) 222,151,000 222,151 (217,708 ) 4,443 Page 24 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. Iconic (11/20//14) ($5,207) Bal of loan ( $49,793) 212,530,612 212,531 (207,324 ) 5,207 Stock issued for loan conv. LG (12/1/14) ($4,667) Bal of loan ( $4,800) 233,356,500 233,357 (228,690 ) 4,667 Stock issued for loan conv. Redwd III (12/314) ($3,287) Bal of loan ( $35,286) 164,350,200 164,350 (161,063 ) 3,287 Stock issued for loan conv. KBM (12/5/14) ($11,400) Bal of loan ( $640) 228,000,000 228,000 (216,600 ) 11,400 Stock issued for loan conv. Iconic (12/10/14) ($3,148) Bal of loan ( $46,645) 128,482,577 128,483 (125,335 ) 3,148 Stock issued for loan conv. WHC (12/10/14) ($4,800) Bal of loan ( $38,200) 200,000,000 200,000 (195,200 ) 4,800 Stock issued for loan conv. Tonaquint (11/10//14) ($3,937) Bal of loan ( $44,309) 157,500,000 157,500 (153,563 ) 3,937 Stock issued for loan conv. JSJ (12/16/14) ($7,698) Bal. of loan ($12,130) 307,937,698 307,938 (300,240 ) 7,698 Stock issued for loan conv. JMJ (12/22/14) ($19,080) Bal of loan ( $24,842) 318,000,000 318,000 (298,920 ) 19,080 Thomas Kidd - 240,000,000 240,000 (216,000 ) 24,000 Stock issued for loan conv. Adar (12/30/14) ($3,846) Bal of loan ( $48,154) 153,846,000 153,846 (150,000 ) 3,846 Stock issued for loan conv. KBM (12/31/14) ($2,340) Bal of loan ( $0) 46,800,000 46,800 (44,460 ) 2,340 Stock issued for loan conv. KBM (12/31/14) ($9,060) Bal of loan ($23,440) 181,200,000 181,200 (172,140 ) 9,060 Stock issued for loan conv. LG (12/31/14) ($5,121) Bal of loan ( $4,800) 256,044,000 256,044 (250,923 ) 5,121 Stock issued for loan conv. Tonaquint (1/12/14) ($4k) Bal of loan ( $40,559) 160,000,000 160,000 (156,000 ) 4,000 Page 25 of 56 Domark International, Inc STATEMENT OF STOCKHOLDERS' DEFICIT Additional Common Total Preferred Stock Common Stock Paid in Stock Accumulated Treasury Stock Stockholders' Amt. Shares Shares Amt. Capital Payable Deficit Shares Amount OCI Deficit Stock issued for loan conv. KBM (2/16/15) ($14,030) Bal of loan ( $9,410) 280,600,000 280,600 (266,570 ) 14,030 Currency translation (37,902 ) (37,902 ) Unmortized disc. Accretion 126,403 126,403 Net Loss (3,020,655 ) (3,020,655 ) Balance May 31,1015 50,000 $ 50 8,805,932,169 $ 8,805,105 $ 36,219,642 $ 858,000 48.962,791 (124,819,802 ) (124,820 ) (126,453 ) 3,330,440 The accompanying notes are an integral part of these consolidated financial statements Page 26 of 56 DOMARK INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended May 31, 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (3,020,655 ) $ (3,726,869 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 217,440 62,685 Common stock issued as compensation - consultants 79,623 - Common stock issued as compensation - 823,355 Non cash interest expense 805,370 451,988 Loss (gain) on derivative valuation 815,302 1,213,154 Currency loss Change in operating assets and liabilities: Prepaid expenses - 13,323 Accounts payable and accrued expenses 798,725 (152,062 ) Accounts payable - related party 956 - Net cash used in operating activities (303,239 ) (1,323,233 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for investments - (159,550 ) Cash paid for loan receivable from consultant - (36,203 ) Net cash used in investing activities - (195,753 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes payable 208,863 1,162,500 Payments made on amounts due under License Agreement with Wazzamba S. A. - (75,075 ) Proceeds from loans payable to consultants and stockholders 131,703 262,542 Payments made on loans payables to consultants & stockholders - (10,541 ) Proceeds received from notes payable - 180,000 Net cash provided by financing activities 340,566 1,519,426 Other comprehensive income ( loss ) effect of exchange rate changes on cash (37,902 ) - Net increase (decrease) in cash and cash equivalents (575 ) 440 CASH BALANCE - BEGINNING OF PERIOD 460 20 CASH BALANCE ( BANK OVERDRAFT ) - END OF PERIOD $ (115 ) $ 460 Cash paid for interest $ 20,424 $ 9,700 The accompanying notes are an integral part of these consolidated financial statements Page 27 of 56 DOMARK INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended May 31, 2015 2014 SUPPLEMENT SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Licensing Agreement with Wazzamba SA in exchange for amounts due under Licensing agreement with Wazzamba SA $ - $ 300,000 Shares issued for settlement of loans payable to consultants and stockholders $ 65,102 $ 159,991 Shares issued for settlement of convertible notes payable $ 487,998 $ 731,329 Shares issued for patent acquisition $ - $ 35,500 Shares issued for equity interests in Imagic Ltd. $ - $ 796,700 Shares issued for equity interest in Barefoot Science Products & Services, Inc. - 45,000 Convertible notes payable issued for equity interests in Imagic Ltd. $ - $ 150,000 The accompanying notes are an integral part of these consolidated financial statements Page 28 of 56 DOMARK INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED MAY 31, 2, 2014 NOTE 1 – DESCRIPTION OF BUSINESS DOMARK INTERNATIONAL, INC. ("DoMark" or the "Company") was incorporated under the laws of the State of Nevada on March 30, 2006. During 2008 and 2009, the Company acquired several operating businesses. The Company devotes most of its time developing its products. On May 21, 2009, the Company entered into an acquisition agreement (the "Victory Lane Agreement") with Victory Lane Financial Elite, LLC ("Victory Lane") with respect to a real estate lifestyle business known as "Victory Lane" (the "Victory Lane Business"). Shortly thereafter, a dispute arose between the Company and the principals of Victory Lane regarding the representations of the principals of Victory Lane and the Victory Lane Business and the Victory Lane Agreement. On February 29, 2012, the Company formed a new wholly owned subsidiary, Solawerks, Inc., in the State of Nevada, for the purposes of entering the business of marketing specialized solar consumer electronics. Solawerk's current focus is to develop and distribute the IR Charger, which is a combined cover and charging case for Apple's iPad, and Samsung products. Solawerks competes in a market that also includes 3D Systems (DDD), Dell ( DELL ), and Hewlett Packard (HPQ). Currently the charter is in default with the Secretary of State of Nevada. On June 20, 2012, the Company formed a new wholly-owned subsidiary, MuscleFoot Inc. in the state of Nevada for the purpose of distributing, marketing, and acting as sales agent for the patented foot care system of Barefoot Science. MuscleFoot Inc. is currently in default with the Nevada Secretary of State. On July 20, 2012, the Company formed a new wholly-owned subsidiary, DoMark Canada Inc. in the province of Ontario for the purpose of supporting the Company's corporate operations based in Toronto, Ontario, Canada. On February 28, 2013, the Company entered into a Memorandum of Understanding to purchase 44% of Zaktek Ltd. ("Zaktek"). Zaktek's main product is the phonepad+, an Apple Inc. approved tablet device that works with smartphones, including the Apple iPhoneÒ and Samsung Galaxy products to improve functionality including video and gaming abilities. On April 23, 2013, the Company received notification that Zaktek was ending discussions in regards to the definitive purchase agreement with DoMark. On June 11, 2013, the Company then purchased 100% of South Hill Ltd., an English private limited company, which owns approximately 19% of Zaktek. NOTE 2 – GOING CONCERN The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America which contemplate continuation of the Company as a going concern. For the period March 30, 2006 (inception) to May 31, 2015, the Company incurred net losses of $48,962,791. Furthermore, the Company has inadequate working capital to maintain or develop its operations, and is dependent upon funds from private investors and the support of certain stockholders. These factors raise substantial doubt about the ability of the Company to continue as a going concern. These consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. In this regard, management is planning to raise any necessary additional funds through loans and additional sales of its common stock. There is no assurance that the Company will be successful in raising additional capital. Page 29 of 56 NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES RECENT ACCOUNTNG PRONOUNCEMENTS In June 2014, The Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-10, "Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation" ("ASU 2014-10"). ASU 2014-10 removes the financial reporting distinction between development stage entities and other reporting entities and eliminates the requirements for development stage entities to (1) present inception-to-date information in the statements of income, cash flows, and shareholder equity, (2) label the financial statements as those of a development stage entity, (3) disclose a description of the development stage activities in which the entity is engaged, and (4) disclose in the first year in which the entity is no longer a development stage entity that in prior years it had been in the development stage. As permitted by ASU 2014-10, the Company has elected early application of this standard for the accompanying consolidated financial statements for the years ended May 31, 2015 and 2014. The Company has reviewed other recently issued accounting pronouncements and plans to adopt those that are applicable to it. It does not expect the adoption of these pronouncements to have a material impact on its financial position, results of operations or cash flows. PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements represent the consolidated financial position and results of operations of the Company and include the accounts and results of operations of the Company and its subsidiaries. The accompanying consolidated financial statements include the parent entity of DoMark International, Inc. and its wholly owned subsidiaries, DoMark Canada, Inc., Solarwerks, Inc., and MuscleFoot, Inc. The Company has relied upon the guidance provided by ASC Topic No. 810-10-15-3. FOREIGN CURRENCY TRANSLATION AND TRANSACTION GAINS AND LOSSES We record foreign currency translation adjustments and transaction gains and losses in accordance with SFAS 52, Foreign Currency Translation. For our operations that have a functional currency other than the U.S. dollar, gains and losses resulting from the translation of the functional currency into U.S. dollars for financial statement presentation are not included in determining net loss but are accumulated in the cumulative foreign currency translation adjustment account as a separate component of shareholders' deficit. The Company and its subsidiaries also have transactions in foreign currencies other than the functional currency. We record transaction gains and losses in our consolidated statements of operations related to the recurring measurement and settlement of such transactions. The translation rate for the Canadian dollar as of May 31, 2015 was $0.80. USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. These estimates and assumptions also affect the reported amounts of revenues, costs and expenses during the reporting period. Management evaluates these estimates and assumptions on a regular basis. Actual results could differ from those estimates. The primary management estimates included in these consolidated financial statements are the fair value of Company stock tendered in various non-monetary transactions and the fair value of the derivative liability for convertible notes payable. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. At May 31, 2015 and 2014, cash and cash equivalents consisted only of cash in the bank, or amounts due to bank. LOAN RECEIVABLE FROM CONSULTANT The loan receivable from consultant is a short term, less than one year note, due July 15, 2015, and is non-interest bearing. Page 30 of 56 NET LOSS PER COMMON SHARE Basic net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock and potentially dilutive securities (such as convertible notes payable, convertible preferred stock, and warrants) outstanding during the relevant period. Dilutive securities having an anti-dilutive effect on diluted net loss per common share are excluded from the calculation. For the years ended May 31, 2015 and 2014, diluted common shares outstanding excluded the following dilutive securities as the effect of their inclusion was anti-dilutive: Common Shares Equivalent Years Ended May 31, 2015 2014 Convertible notes payable 23,613,258,824 1,568,946,386 Series A convertible preferred stock 50,000,000 50,000,000 Warrants 850,000 850,000 Total common shares equivalent 23,664,118,824 1,619,796,386 INTANGIBLE ASSETS Intangible assets are carried at cost less accumulated amortization. Amortization is recorded over the estimated useful lives of the respective assets. RECLASSIFICATION A reclassification has been made to the prior period consolidated balance sheet to conform to the current period presentation. This reclassification had no effect on previous reported results of operations. The Company has shown separately the amount of treasury stock from the Common stock in the consolidated balance sheet and statement of stockholders' deficit. IMPAIRMENT OF LONG-LIVED ASSETS In accordance with ASC Topic No. 360-10-40, long-lived assets, such as property, plant, and equipment, and purchased intangibles, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Goodwill and other intangible assets are tested for impairment annually. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset. STOCK-BASED COMPENSATION The Company accounts for share based payments in accordance with ASC Topic No. 718, Compensation - Stock Compensation, which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on the grant date fair value of the award. In accordance with ASC 718-10-30-9, Measurement Objective - Fair Value at Grant Date, the Company estimates the fair value of the award using a valuation technique. For stock options, the Company uses the Black-Scholes option pricing model. The Company believes this model provides the best estimate of fair value due to its ability to incorporate inputs that change over time, such as volatility and interest rates, and to allow for actual exercise behavior of option holders. Compensation cost is recognized over the requisite service period which is generally equal to the vesting period. Upon exercise, shares issued will be newly issued shares from authorized common stock. Page 31 of 56 ASC Topic No. 505, "Compensation-Stock Compensation", establishes standards for the accounting for transactions in which an entity exchanges its equity instruments to non-employees for goods or services. Under this method, stock compensation expense includes compensation expense for all stock-based compensation awards granted on or after January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of ASC 505. RESEARCH AND DEVELOPMENT All research and development expenditures are expensed as incurred. REVENUE RECOGNITION The Company recognizes revenues when persuasive evidence of an arrangement exists, delivery and acceptance has occurred or service has been rendered, the price is fixed or determinable, and collection of the resulting receivable is reasonably assured. NOTE 4 – INVESTMENTS Investments consist of: May 31,2015 May 31,2014 Imagic Ltd. - 40% equity interest $ 1,094,166 $ 1,094,166 Barefoot Science Products & Services Inc. - 15% equity interest 50,000 50,000 Total $ 1,144,166 $ 1,144,166 The cost of the 40% equity interest in Imagic Ltd. at May 31, 2015 consists of: July 22, 2013 issuance of 7,500,000 shares of DoMark common stock to Imagic Ltd. $ 697,500 December 3, 2013 issuance of 8,000,000 shares of DoMark common stock to Meadow Grove Ltd. in exchange for 9% equity interest in Imagic Ltd. 99,200 Cash payments to or for the benefit of Imagic Ltd. 147,466 Payments from Foremark Holdings to Imagic Ltd. in exchange for DoMark notes payable to Foremark Holdings 150,000 Total $ 1,094,166 Imagic is a privately owned company registered in Gibraltar which owns proprietary product designs for its Digilink and Game Control products. Imagic shares are not quoted or traded on any securities exchange or in any recognized over-the counter market. Imagic is accounted for on the equity method of accounting. The Company consolidates entities that we control. The Company accounts for investments in joint ventures using the equity method of accounting when we exercise significant influence over the venture. If the Company does not exercise significant influence, we account for the investment using the cost method of accounting. Imagic did not have any revenues or expenses for the year ended May 31, 2015. Page 32 of 56 The cost of the 15% equity interest in Barefoot Science Products & Services Inc. consists of: January 25, 2013 cancellation of the Marketing and Distribution Agreement dated June 20, 2012 $ 5,000 May 14, 2014 issuance of 15,000,000 shares of DoMark common stock to Lance Todd pursuant to Agreement of Understanding dated March 27, 2014 45,000 Total $ 50,000 On January 25, 2013, the Company executed an agreement with Barefoot Science Products & Services Inc. ("Barefoot Science") which cancelled the Marketing and Distribution Agreement dated June 20, 2012 and which provided the Company a 15% equity interest in Barefoot Science. As a result, the Company recognized an impairment charge of $4,605,480 in the year ended May 31, 2013 to write off the remaining unamortized prepaid license fees at February 28, 2013 ($4,605,480) and to record the estimated fair value of the 15% equity interest in Barefoot Science at $5,000. On March 27, 2014, DoMark executed an Agreement of Understanding with Barefoot Science and its other owner Lanee Todd. Among other things, the Agreement of Understanding provides for (1) DoMark's issuance of 15,000,000 shares of DoMark common stock to Lance Todd (which occurred May 14, 2014), (2) future monthly remittances of 15% of Barefoot Science's profit (as defined) to DoMark, and (3) the addition of R. Brentwood Strasler (DoMark's non-executive Chairman) to Barefoot Science's Board of Directors. Barefoot Science has developed a patented foot strengthening system through insertion of an insole system or by incorporation right into the design of shoes. Barefoot Science shares are not quoted or traded on any securities exchange or in any recognized over-the counter market. Accordingly, it is not practicable to estimate the fair value of this investment. NOTE 5 – LICENSING AGREEMENT WITH WAZZAMBA SA During the three months ended February 28, 2014, the Company executed a Licensing Agreement with Wazzamba SA (the "Licensor"). The agreement provides the Company an exclusive license to use certain technology (which permits third-party subscribers to integrate a fully equipped online shop into their websites) in Canada and the United States for an initial term ending July 31, 2015. The agreement provides for the Company to pay the Licensor "Flat Fee" compensation of $ 300,000 in 3 installments of $100,000 each (first installment payable within 5 days of the signing of the agreement, second installment payable on July 1, 2014, and third installment payable on February 1, 2015) plus "Revenue Share" compensation equal to 50% of Net Commissions generated by the Company payable monthly. In the event that the Company does not generate $500,000 in Net Commissions by January 31, 2015, the Licensor has the right to cancel the agreement with one month notice (in which case the third $100,000 installment will no longer be due). With respect to an Extended License Term after July 31, 2015, the agreement provides the Company a right of first refusal to match any offer received by the Licensor from a third party. At February 28, 2014, the Company recorded this Licensing Agreement and the related "Flat Fee" liability as an intangible asset and liability in the amount of $300,000. In the three months ended May 31, 2014, the Company paid $75,075 of the first $100,000 "Flat Fee" installment due the Licensor under the agreement. The other $24,925 due is presently past due. The Company is currently in negotiations with the Licensor to have its rights pursuant to the Licensing Agreement converted into an equity interest in a new entity to be owned by both the Company and the Licensor. The new entity would have worldwide rights to Licensor's technology now entitled "Monetizer 101". Licenses, net of accumulated amortization, consist of: May 31, May 31, 2015 2014 Wazzamba, S.A. $ 300,000 $ 300,000 Bioharmonics 10,000 10,000 Subtotal 310,000 310,000 Accumulated amortization (268,338 ) (60,898 ) Total $ 41,662 $ 249,102 Page 33 of 56 NOTE 6 – NOTE PAYABLE TO BANK In December 2013, the Company entered into a Loan Agreement with a bank located in Maryland. The related Promissory Note in the amount of $198,000 bears interest at a rate at 10% payable monthly, is due in full on December 31, 2014, and is secured by a Common Stock Reserve (as defined in the Loan Agreement), a Guaranty of Payment from the Company's chief financial officer and his wife, and certain real property owned by the Company's chief financial officer and his wife. Currently the loan is in default and management is working on a loan modification with the Lender. Past due interest of $18,000 was added to principal loan of $180,000. NOTE 7 – LOANS PAYABLE TO RELATED PARTIES, CONSULTANTS, AND STOCKHOLDERS Loans payable to related parties, consultants, and stockholders consist of: May 31, May 31, 2015 2014 Consultant and stockholder $ 80,796 $ 90,402 Chief executive officer/Pres. of DoMark International, Inc. 45,850 47,500 Non Exec. Chairman of Board of DoMark International, Inc. - 11,875 Chairman of Barefoot Science and affiliate 21,500 21,500 Consultant 16,097 16,097 Consultant 17,085 1,598 Consultant 8,600 - Total $ 189,928 $ 188,972 The loans payable to related parties, consultants, and stockholders are informal and do not provide for interest or a stated maturity date. Page 34 of 56 NOTE8 – CONVERTIBLE NOTES PAYABLE At May 31, 2015 the convertible notes payable consisted of ; Date of Interest Maturity Principal Unamortized Net Note Noteholder Rate Date Amount Discount Note 12/19/13 JMJ Financial Inc 10 % 12/19/14 $ 24,842 (i) $ 0 $ 24,842 3/7/14 JSJ Investments, Inc. 12 % 10/7/14 12,130 (g) 0 12,130 3/28/14 Redwood Fund III 10 % 9/28/14 35,122 (f) 0 35,122 3/18/14 Redwood Managament, LLC. 10 % 9/28/14 50,000 (g) 0 50,000 4/14/14 WHC Capital, Inc 12 % 10/14/14 38,200 (i) 0 38,200 4/11/14 Tonaquint, Inc 12 % 10/11/14 40,559 (g) 0 40,559 4/24/14 JSJ Investments, Inc. 12 % 10/24/14 50,000 (g) 0 50,000 5/12/14 Iconic Holdings, LLC 10 % 11/12/14 46,645 (g) 0 46,645 5/16/14 KBM Worldwide, Inc 8 % 11/14/14 9,410 (l) 0 9,410 6/3/14 Adar Bays, Inc 8 % 12/12/14 48,654 (g) 0 48,654 6/23/14 JMJ Financial Inc 10 % 12/23/14 50,000 (i) 0 50,000 7/3/14 LG Capital, Inc 8 % 1/3/15 36,750 (a) 0 36,750 7/22/14 Redwood Fund III 10 % 1/22/15 100,082 (g) 0 100,082 8/14/14 KBM Worldwide, Inc 8 % 2/14/15 27,500 (l) 0 27,500 10/8/14 LG Capital, Inc 8 % 4/8/15 3,000 (a) 0 3,000 12/2/14 Tonaquint, Inc 12 % 6/2/15 10,000 (g) 6,849 3,151 12/5/14 LG Capital, Inc. 8 % 6/5/15 9,500 (a) 6,462 3038 1/7/15 LG Capital Inc 8 % 7/7/15 22,500 (a) 20,763 1737 3/15/15 Curran 10 % 3/15/15 25,000 (l) 24,864 136 Totals $ 639,894 $ 58,938 $ 580,956 Legend (a) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 25% of the lowest trading price during the 20 trading days prior to the notice of conversion. (b) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 58% of the average of the two lowest closing prices during the 15 trading days prior to the notice of conversion. (c) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 40% of the lowest closing price during the 25 trading days prior to the notice of conversion. (d) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 40% of the lowest closing price during the 20 trading days prior to the notice of conversion. (e) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to the lower of $0.085 or 60% of the lowest closing price during the 25 trading days prior to the notice of conversion. (f) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 49% of the average of the two lowest closing prices during the 15 trading days prior to the notice of conversion. Page 35 of 56 (g) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 25% of the average of the three lowest bid prices during the 20 trading days prior to the notice of conversion. (h) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 20% of the lowest trading price during the 20 trading days prior to the notice of conversion. (i) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 40% of the lowest trading price during the 20 trading days prior to the notice of conversion. (j) At noteholder's option, the principal amount (and accrued interest) are convertible into shares of DoMark common stock at a conversion price equal to 25% of the lowest trading price during the 15 trading days prior to the notice of conversion. NOTE 9 – STOCKHOLDERS' DEFICIT Series A Convertible Preferred Stock Each share of Series A Convertible Preferred Stock has 1,000 voting rights and is convertible into 1,000 shares of common stock. Common Stock Issuances On June 17, 2013, the Company issued 2,500,000 shares of common stock in satisfaction of a $50,000 loan payable. On June 29, 2013, the Company issued 2,500,000 shares of common stock (valued at $250,000) to a consultant for services rendered. On July 5, 2013, the Company issued 250,000 shares of common stock (valued at $22,500) to a consultant for website development services. On July 9, 2013, the Company issued 75,000 shares of common stock (valued at $6,675) to a consultant for services rendered. On July 17, 2013, the Company issued 500,000 shares of common stock (valued at $41,650) to a consultant for investor relations services. On July 22, 2013, the Company issued 2,874,550 shares of common stock in satisfaction of a $57,491 loan payable. On July 22, 2013, the Company issued 7,500,000 shares of common stock (valued at $697,500) in connection with the acquisition of a 19% equity interest in Imagic Ltd. See Note 4. On August 15, 2013, the Company issued 500,000 shares of common stock (valued at $35,500) to Bioharmonics Technologies Corp. in connection with the acquisition of certain inventions and related patents and patent applications. On August 26, 2013, the Company issued 2,000,000 shares of common stock (valued at $133,000) to a consultant for services rendered. On August 28, 2013, the Company issued 1,114,206 shares of common stock to Asher Enterprises, inc. in satisfaction of $14,000 principal amount of convertible notes payable and $26,000 of fees. On September 18, 2013, the Company issued 856,164 shares of common stock to Asher Enterprises, Inc. in satisfaction of $25,000 principal amount of convertible notes payable. On October 9, 2013, the Company issued 1,000,000 shares of common stock (valued at $45,600) to a consultant for services rendered. On October 10, 2013, the Company issued 250,000 shares of common stock (valued at $12,500) to a consultant for services rendered. Page 36 of 56 On November 4, 2013, the Company issued 903,261 shares of common stock to Asher Enterprises, Inc. in satisfaction of $14,000 principal amount of convertible notes payable and $500 of costs. On November 4, 2013, the Company issued 1,153,846 shares of common stock to Asher Enterprises, Inc. in satisfaction of $15,000 principal amount of principal amount of convertible notes payable. On November 4, 2013, the Company issued 3,500,000 shares of common stock in satisfaction of a $52,500 loan payable. On November 12, 2013, the Company issued 1,630,435 shares of common stock to Asher Enterprises, Inc. in satisfaction of $15,000 principal amount of convertible notes payable. On November 14, 2013, the Company issued 3,999,200 shares of common stock to Iconic Holdings, LLC in satisfaction of $13,197 principal amount of convertible notes payable. On November 15, 2013 the Company issued 175,000 shares of common stock (valued at $1,750) to a consultant for services rendered. On November 19, 2013, the Company issued 3,456,597 shares of common stock to Asher Enterprises, Inc. in satisfaction of $2,500 principal amount of convertible notes payable and $17,548 of costs. On November 19, 2013, the Company issued 8,850,572 shares of common stock to Iconic Holdings, LLC in satisfaction of $22,126 principal amount of convertible notes payable. Effective December 3, 2013, the Company issued 8,000,000 shares of common stock (valued at $99,200) to Meadow Grove Ltd. in connection with the acquisition of a 9% equity interest in Imagic Ltd. See Note 4. On December 4, 2013, the Company issued 7,072,457 shares of common stock to Iconic Holdings, LLC in satisfaction of $14,852 principal amount of convertible notes payable. On December 18, 2013, the Company issued 5,445,005 shares of common stock to Iconic Holdings, LLC in satisfaction of $11,435 principal amount of convertible notes payable. On December 26, 2013 the Company issued 4,166,667 shares of common stock to Asher Enterprises, Inc. in satisfaction of $20,000 principal amount of convertible notes payable. On December 30, 2013, the Company issued 4,791,667 shares of common stock to Asher Enterprises, Inc. in satisfaction of $23,000 principal amount of convertible notes payable. On January 6, 2014, the Company issued 1,305,556 shares of common stock to Asher Enterprises, Inc. in satisfaction of $7,050 principal amount of convertible notes payable. On January 13, 2014, the Company issued 6,198,762 shares of common stock to Iconic Holdings, LLC in satisfaction of $13,017 principal amount of convertible notes payable. On January 23, 2014, the Company issued 6,436,781 shares of common stock to Iconic Holdings, LLC in satisfaction of $14,000 principal amount of convertible notes payable. On February 3, 2014, the Company issued 7,498,890 shares of common stock to Iconic Holdings, LLC in satisfaction of $14,998 principal amount of convertible notes payable. On February 6, 2014, the Company issued 4,900,000 shares of common stock to JSJ Investments, Inc. in satisfaction of $17,150 principal amount of convertible notes payable. On February 11, 2014, the Company issued 3,000,000 shares of common stock to JMJ Financial Inc. in satisfaction of $10,800 principal amount of convertible notes payable. On February 11, 2014, the Company issued 4,901,960 shares of common stock to Continental Equities, LLC in satisfaction of $20,000 principal amount of convertible notes payable. Page 37 of 56 On February 13, 2014, the Company issued 5,000,000 shares of common stock to Black Mountain Equities, Inc. in satisfaction of $15,000 principal amount of convertible notes payable. On February 25, 2014, the Company issued 4,000,000 shares of common stock to JMJ Financial Inc. in satisfaction of $12,000 principal amount of convertible notes payable. On February 26, 2014, the Company issued 3,278,688 shares of common stock to Continental Equities, LLC in satisfaction of $10,000 principal amount of convertible notes payable. On March 3, 2014, the Company issued 12,000,000 shares of common stock (valued at $80,400) to a consultant for services. On March 3, 2014, the Company issued 6,419,120 shares of common stock to Redwood Fund III in satisfaction of $10,913 principal amount of convertible payable. On March 6, 2014, the Company issued 6,755,135 shares of common stock to Redwood Fund III in satisfaction of $10,133 principal amount of convertible payable. On March 6, 2014, the Company issued 3,990,435 shares of common stock to JSJ Investments in satisfaction of $9,178 principal amount of convertible payable. On March 6, 2014, the Company issued 7,108,733 shares of common stock to Redwood Fund III in satisfaction of $10,663 principal amount of convertible payable. On March 17, 2014, the Company issued 5,668,934 shares of common stock (valued at $32,880) to a consultant for services. On March 17, 2014, the Company issued a total of 27,000,000 shares of common stock (valued at $156,600) to officers for services. On March 18, 2014, the Company issued 6,818,182 shares of common stock to Asher Enterprises in satisfaction of $15,000 principal amount of convertible notes payable. On March 18, 2014, the Company issued 10,053,100 shares of common stock to Redwood Fund III in satisfaction of $12,968 principal amount of convertible notes payable. On March 19, 2014, the Company issued 2,000,000 shares of common stock (valued at $9,800) to a consultant for services. On March 20, 2014, the Company issued 8,863,636 shares of common stock to Asher Enterprises in satisfaction of $19,500 principal amount of convertible notes payable. On March 24, 2014, the Company issued 11,081,400 shares of common stock to Redwood Fund III in satisfaction of $13,187 principal amount of convertible notes payable. On March 25, 2014, the Company issued 6,000,000 shares of common stock to Asher Enterprises in satisfaction of $11,400 principal amount of convertible notes payable. On March 28, 2014, the Company issued 2.766.667 shares of common stock to Asher Enterprises in satisfaction of $4,150 principal amount of convertible notes payable. On March 28, 2014, the Company issued 11,652,000 shares of common stock to Redwood Fund III in satisfaction of $6,642 principal amount of convertible notes payable. Page 38 of 56 On April 1, 2014, the Company issued 17,647,059 shares of common stock to Black Mountain Equities in satisfaction of $15,000 principal amount of convertible notes payable. On April 2, 2014, the Company issued 6,900,000 shares of common stock to JMJ Financial in satisfaction of $7,038 principal amount of convertible notes payable. On April 2, 2014, the Company issued 12,273,600 shares of common stock to Redwood Fund III in satisfaction of $6,996 principal amount of convertible notes payable. On April 8, 2014, the Company issued 12,916,695 shares of common stock to Redwood Fund III in satisfaction of $7,363 principal amount of convertible notes payable. On April 10, 2014, the Company issued 17,647,059 shares of common stock to Black Mountain Equities in satisfaction of $15,000 principal amount of convertible notes payable. On April 10, 2014, the Company issued 31,749,235 shares of common stock to JMJ Financial in satisfaction of $32,384 principal amount of convertible notes payable. On April 10, 2014, the Company issued 13,593,400 shares of common stock to Redwood Fund III in satisfaction of $7,748 principal amount of convertible notes payable. On April 10, 2014, the Company issued 10,220,000 shares of common stock to JSJ Investments in satisfaction of $4,088 principal amount of convertible notes payable. On April 16, 2014, the Company issued 14,678,154 shares of common stock to Redwood Fund III in satisfaction of $8,367 principal amount of convertible notes payable. On April 16, 2014, the Company issued 15,500,000 shares of common stock to Black Mountain Equities in satisfaction of $15,500 principal amount of convertible notes payable. On April 23, 2014, the Company issued 10,900,000 shares of common stock to JMJ Financial in satisfaction of $10,900 principal amount of convertible notes payable. On April 29, 2014, the Company issued 22,716,552 shares of common stock to JSJ Investments in satisfaction of $14,009 principal amount of convertible notes payable. On May 5, 2014, the Company issued 15,000,000 shares of common stock to Barefoot Science Products & Services Inc. On May 6, 2014, the Company issued 30,000,000 shares of common stock to Iconic Holdings, LLC in satisfaction of $15,000 principal amount of convertible payable. On May 6, 2014, the Company issued 4,492,470 shares of common stock to Redwood Fund III in satisfaction of $3,074 principal amount of convertible payable. On May 14, 2014, the Company issued 33,065,760 shares of common stock to Iconic Holdings, LLC in satisfaction of $16,533 principal amount of convertible payable. On May 14, 2014, the Company issued 15,483,636 shares of common stock to JSJ Investments in satisfaction of $8,516 principal amount of convertible notes payable. On May 27, 2014, the Company issued 15,000,000 shares of common stock (valued at $30,000) to a consultant for services. On May 28, 2014, the Company issued 17,545,455 shares of common stock to Asher Enterprises, Inc. in satisfaction of $19,300 principal amount of convertible notes payable. Page 39 of 56 On May 29, 2014, the Company issued 37,500,000 shares of common stock to Iconic Holdings, LLC in satisfaction of $15,000 principal amount of convertible notes payable. On May 29, 2014, the Company issued 17,600,000 shares of common stock to Iconic Holdings, LLC in satisfaction of $17,600 principal amount of convertible notes payable. On December 1, 2014, the Company issued 233,356,500 shares of common stock for LG Capital, Inc. in satisfaction of $4,667 of principal amount of convertible notes payable. On December 3, 2014, the Company issued 164,350,200 shares of common stock for Redwood Fund III, Inc.in satisfaction of $ 3,287 of principal amount of convertible notes payable. On December 5, 2014, the Company issued 228,000,000 shares of common stock for KBM Worldwide, Inc. in satisfaction of $11,400 of principal amount of convertible notes payable. On December 10, 2014, the Company issued 128,428,577 shares of common stock for Iconic Holdings, LLC in satisfaction of $ 3,148 of principal amount of convertible notes payable On December 10, 2014, the Company issued 200,000,000 shares of common stock for WHC Capital, Inc. in satisfaction of $4,800 of principal amount of convertible notes payable. On December 10, 2014, the Company issued 157,500,000 shares of common stock for Tonaquint, Inc. in satisfaction of $3,937 of principal amount of convertible notes payable. On December 16,, 2014, the Company issued 307,937,698 shares of common stock for JSJ Investments, Inc. in satisfaction of $7,698 of principal amount of convertible notes payable. On December 22, 2014, the Company issued 318,000,000 shares of common stock for JMJ Financial, Inc. in satisfaction of $19,080 of principal amount of convertible notes payable. On December 30, 2014, the Company issued 153,846,000 shares of common stock for Adars Bay, Inc. in satisfaction of $3,846 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 181,200,000 shares of common stock for KBM Worldwide, Inc. in satisfaction of $9,060 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 256,044,000 shares of common stock for LG Capital, Inc.in satisfaction of $5,121 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 46,800,000 shares of common stock for KBM Worldwide, Inc. in satisfaction of $2,340 of principal amount of convertible notes payable. On October 1, 2014, the Company issued 141,004,800 shares of common stock to Redwood Fund III, Inc. in satisfaction of $2,680 of principal amount of convertible notes payable. On October 16, 2014, the Company issued 64,500,000 shares of common stock to KBM Worldwide, Inc., Inc. in satisfaction of $3,225 principal amount of convertible notes payable. On October 16, 2014, the Company issued 87,800,000 shares of common stock to KBM Worldwide, Inc.in satisfaction of $4,390 principal amount of convertible notes payable On October 16, 2014, the Company issued 92,480,000 shares of common stock to WHC Captial, Inc. in satisfaction of $ 4,624 principal amount of convertible notes payable. On October 16, 2014, the Company issued 175,750,000 shares of common stock to Tonaquint, Inc. in satisfaction of $4,393 principal amount of convertible notes payable. Page 40 of 56 On October 20, 2014, the Company issued 152,300,000 shares of common stock to KBM Worldwide, Inc. in satisfaction of $7,615 principal amount of convertible notes payable. On October 20, 2014, the Company issued 148,392,800 shares of common stock to Redwood Fund, III, Inc. in satisfaction of $2,968 principal amount of convertible notes payable. On October 30,, 2014, the Company issued 184,359,000 shares of common stock to LG Capital Funding, Inc. in satisfaction of $3,687 principal amount of convertible notes payable. On November 10, 2014, the Company issued 152,300,000 shares of common stock to KBM Worldwide, Inc. in satisfaction of $7,615 principal amount of convertible notes payable. On November 10, 2014 the Company issued 157,500,000 shares of common stock Tonaquint, Inc in satisfaction of $3,937 principal amount of convertible notes payable On November 11, 2014, the Company issued 324,186,800 shares of common stock to Iconic Holdings, LLC. in satisfaction of $8,105 principal amount of convertible notes payable. On November 19, 2014, the Company issued 107,520,000 shares of common stock to WHC Capital Inc. in satisfaction of $5,376 principal amount of convertible notes payable. On November 19, 2014, the Company issued 156,167,800 shares of common stock to KBM Worldwide, Inc in satisfaction of $7,615 principal amount of convertible noted payable. On November 19, 2014,, the Company issued 222,151,000 shares of common stock to LG Capital Funding, Inc. in satisfaction of $4,443 principal amount of convertible notes payable. On November 20, 2014, the Company issued 212,530,662 shares of common stock to Iconic Holdings, LLC in satisfaction of $5,207 principal amount of loan payable. On December 1, 2014, the Company issued 233,356,500 shares of common stock for LG Capital, Inc. in satisfaction of $4,667 of principal amount of convertible notes payable. On December 3, 2014, the Company issued 164,350,200 shares of common stock for Redwood Fund III, Inc.in satisfaction of $ 3,287 of principal amount of convertible notes payable. On December 5, 2014, the Company issued 228,000,000 shares of common stock for KBM Worldwide, Inc. in satisfaction of $11,400 of principal amount of convertible notes payable. On December 10, 2014, the Company issued 128,428,577 shares of common stock for Iconic Holdings, LLC in satisfaction of $ 3,148 of principal amount of convertible notes payable. Page 41 of 56 On December 10, 2014, the Company issued 200,000,000 shares of common stock for WHC Capital, Inc. in satisfaction of $4,800 of principal amount of convertible notes payable. On December 10, 2014, the Company issued 157,500,000 shares of common stock for Tonaquint, Inc. in satisfaction of $3,937 of principal amount of convertible notes payable. On December 16, 2014, the Company issued 307,937,698 shares of common stock for JSJ Investments, Inc. in satisfaction of $7,698 of principal amount of convertible notes payable. On December 22, 2014, the Company issued 318,000,000 shares of common stock for JMJ Financial, Inc. in satisfaction of $19,080 of principal amount of convertible notes payable. On December 30, 2014, the Company issued 153,846,000 shares of common stock for Adars Bay, Inc. in satisfaction of $3,846 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 181,200,000 shares of common stock for KBM Worldwide, Inc. in satisfaction of $9,060 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 256,044,000 shares of common stock for LG Capital, Inc.in satisfaction of $5,121 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 46,800,000 shares of common stock for KBM Worldwide, Inc. in satisfaction of $2,340 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 181,200,000 shares of common stock to KBM Worldwide, Inc. in satisfaction of $9,060 of principal amount of convertible notes payable. On December 31, 2014, the Company issued 256,044,000 shares of common stock to LG Capital, Inc., Inc. in satisfaction of $5,121 principal amount of convertible notes payable. On January 12, 2015, 2014, the Company issued 160,000,000 shares of common stock to Tonaquint, Inc.in satisfaction of $4,000 principal amount of convertible notes payable On February 17, 2015, the Company issued 280,600,000 shares of common stock to KBM Worldwide, Inc. in satisfaction of $ 14,030 principal amount of convertible notes payable. Warrants to Purchase Common Stock A summary of warrant activity for the years ended May 31, 2015 and 2014 follows: Number of Warrants Weighted Average Exercise Price Outstanding May 31, 2012 - $ - Granted 850,000 0.42 Exercised - - Cancelled - - Outstanding at May 31, 2015 850,000 0.42 Granted - - Exercised - - Cancelled - - Outstanding at May 31, 2015 850,000 $ 0.42 Page 42 of 56 Warrants outstanding at May 31, 2015 consist of: Date Granted Number Outstanding Exerciseprice ExpirationDate June 1, 2012 100,000 $ 1.00 June 1, 2015 June 12, 2012 150,000 $ 1.00 June 12, 2015 June 26, 2012 100,000 $ 1.00 June 26, 2015 January 1, 2013 500,000 $ 0.01 January 1, 2016 Totals 850,000 NOTE 10 –FAIR VALUE MEASUREMENTS AND DERIVATIVE LIABILIITY The Company evaluates all of it financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported as charges or credits to income. For option-based derivative financial instruments, the Companyuses the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. During the year ended May 31, 2014, the Company entered into numerous convertible note agreements.Under ASC-815, the conversion options embedded in the notes payable described in Note 8 require derivate liability classification because they do not contain an explicit limit to the number of shares that could be issued upon settlement. As defined in FASB ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilized the market data of similar entities in its industry or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. FASB ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). The three levels of the fair value hierarchy are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management's best estimate of fair value. Page 43 of 56 Derivative liability — the Company's derivative liability is classified within Level 3 of the fair value hierarchy. The Company uses the Black Scholes Option Pricing Model to value its option based derivatives based upon the following assumptions: dividend yield of -0-%, volatility of 100%, risk free interest rate ranging from 0.04% to 0.13 % and an expected term equal to the remaining term of the note. The following table sets forth, by level, the fair value hierarchy the Company's derivative liabilities, from their convertible promissory notes payable, that were accounted for at fair value as of May 31, 2015 and May 31, 2014. Recurring Fair Value Measurements Level 1 Level 2 Level 3 Total Liabilities: Derivative liability – May 31, 2015 $ - $ - $ 2,564,280 $ 2,564,280 Derivative liability – May 31, 2014 $ - $ - $ 1,748,982 $ 1,748,982 NOTE 11 – INCOME TAXES The Company has available net operating loss carry-forwards for financial statement and federal income tax purposes. These loss carry-forwards expire if not used within 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used. The tax based accumulated deficit creates tax benefits in the amount of $5,068,598 from inception through May 31, 2015. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of May 31, 2015 and 2014 are as follows: May 31, 2015 2014 Deferred tax assets 5,668,598 5,068,598 Valuation allowance (5,668,598 ) (5,068,598 ) Total deferred tax assets $ - $ - The valuation allowance for deferred tax assets as of May 31, 2015 and 2014 was $5,668,598 and $5,068,598, respectively. In assessing the recovery of the deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income in the periods in which those temporary differences become deductible. Management considers the scheduled reversals of future deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. As a result, management determined it was more likely than not the deferred tax assets would not be realized as of May 31, 2015 and 2014, and maintained a full valuation allowance. Page 44 of 56 Reconciliation between the statutory rate and the effective tax rate is as follows for the years ended May 31, 2015 and 2014: Federal statutory tax rate (20.0 )% Permanent differences and valuation allowance (20.0 )% Effective tax rate 0.0 % NOTE 12 – COMMITMENTS AND CONTINGENCIES License Agreements On April 19, 2013, our subsidiary DoMark Canada Inc. executed an agreement with Bioharmonics Technologies Cop. ("Bioharmoniecs"). The agreement provided for the acquisition of certain inventions and related patents and patent applications in exchange for 500,000 shares of DoMark common stock (which was delivered April 19, 2013) and $30,000 cash payable no later than October 17, 2013 (which was satisfied through the delivery of an additional 500,000 shares of DoMark common stock to Bioharmonics on August 15, 2013). The agreement also provides for a royalty obligation payable quarterly to Bioharmonics equal to 10% of the wholesale price for each unit using infrared and solar charging. In January 2014, the Company executed a Licensing Agreement with Wazzamba SA. See Note 5. Employment Agreements On May 25, 2012, the Company entered into an employment agreement with its Non-Exec Chaiman of the Board, R. Brentwood Strasler, for an indefinite period or until terminated. Mr. Strasler is entitled to an annual salary of $150,000 and 100,000 stock purchase warrants exercisable to purchase shares of common stock of the Company at $1.00 per share. The warrants are exercisable for a three year period and can be vested quarterly on a pro rata basis over twelve months from the date of issue. Additionally, Mr. Strasler is to be enrolled in a long term Executive Option Plan and is entitled to term life insurance in the face amount of $2,500,000, payable to the beneficiary designated by Mr. Strasler. The policy has not been implanted as of May 31, 2014. Mr. Strasler resigned on December 1, 2014 and was relieved of all duties and responsibilities of the Company, including but not limited to, Non-Exec Chairman and Secretary. On June 15, 2012, the Company entered into an employment agreement with its Chief Executive Officer Andrew Ritchie, for an indefinite period or until terminated. Mr. Ritchie is entitled to an annual salary of $240,000 and 150,000 stock purchase warrants exercisable to purchase shares of common stock of the Company at $1.00 per share. The warrants are exercisable for a three year period and can be vested quarterly on a pro rata basis over twelve months from the date of issue. Additionally, Mr. Ritchie is to be enrolled in a long term Executive Option Plan and is entitled to term life insurance in the face amount of $2,500,000, payable to the beneficiary designated by Mr. Ritchie. Related Party Transactions During the current fiscal years ending May 31, 2015, and May 31, 2014 Mr. Andrew Ritchie was compensated $116,512 and $165,209. Mr. R. Brent Strasler was compensated $26,500 and $115,850 for the same period. For fiscal years ending May 31, 2015 and May 31, 2014 Mr. Andrew Ritchie was owed $47,500 for both years, and Mr. Brent Strasler was owed $0 in May 31, 2015 and $11,85 in May 31, 2014. Page 45 of 56 Lease Agreement On August 1, 2013, the Company entered into an office lease in Toronto, Ontario, Canada for a five year period. At May 31, 2015, the future lease commitments on this lease for the years ended May 31, are as follows: 2016 $ 58,880 2017 59,520 2018 7,936 Total $ 126,336 NOTE 13 – SUBSQUENT EVENTS On August 12, 2015, the Company issued 1,170,000 shares of our Series B Convertible Preferred Stock to our Chief Executive Officer, Andrew Ritchie, in full payment of $365,708 in accrued compensation owed to him and $45,850 in advances that Mr. Ritchie had made to the Company. These shares are convertible into 9,360,000,000 shares of the Company's common stock at the election of the holder. Also on August 12, 2015, the Company issued Thomas Crompton, our Chief Financial Officer, 780,000 shares of Series B Convertible Preferred Stock in full payment of $203,121 in accrued compensation and $17,085 in advances to the Company. These shares are convertible into 6,240,000,000 shares of the Company's common stock at the election of the holder. The above issuances became effective August 13, 2015, the date of recordation of the certificate of designation of the Company's Series B Convertible Preferred Stock with the Secretary of State of Nevada. Class B Convertible Preferred Stock has voting rights equal to 51% of the voting power of the Company. Each share of Class B Convertible Preferred Stock is convertible into 8,000 shares of common stock at the election of the holder. Page 46 of 56 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Our management team, under the supervision and with the participation of our principal executive officer and our principal financial officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures as such term is defined under Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended ("Exchange Act"), as of the last day of the fiscal period covered by this report, May 31, 2013. The term disclosure controls and procedures means our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to management, including our principal executive and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based on this evaluation, our principal executive officer and our principal financial officer concluded that our disclosure controls and procedures were not effective as of May 31, 2015. Our principal executive officer and our principal financial officer, are responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f). Management is required to base its assessment of the effectiveness of our internal control over financial reporting on a suitable, recognized control framework, such as the framework developed by the Committee of Sponsoring Organizations ("COSO"). The COSO framework, published in INTERNAL CONTROL-INTEGRATED FRAMEWORK, is known as the COSO Report. Our principal executive officer and our principal financial officer have chosen the COSO framework on which to base its assessment. Based on this evaluation, our management concluded that our internal control over financial reporting was not effective as of May 31, 2015. There were no changes in our internal control over financial reporting that occurred during the fiscal year ended May 31, 2015 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. It should be noted that any system of controls, however well designed and operated, can provide only reasonable and not absolute assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of certain events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. ITEM 9B. OTHER INFORMATION None. Page 47 of 56 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE DIRECTORS AND EXECUTIVE OFFICERS Andrew Ritchie is the Company's CEO, President and a director. Mr. Ritchie has over ten years of experience leading and directing companies. His experience includes working for three as the CEO of Easymed Services Inc. where he led the restructuring of the global medical information Technology Company and positioned the company as a global leader in the TeleMedicine sector, Working for two years as the Operations Director at Evening Standard Ltd. (UK), Working for two years as the publisher of The Winnipeg Free Press, at which he reported to the Chairman of the Board and was responsible for 1000 staff, revenue of $120 million, and the leadership of all aspects of the Winnipeg Free Press operations. Working for three years as Vice President of Operations at The Globe and Mail (Canada), Canada's largest selling national newspaper with revenues of approximately $300 million. Mr. Ritchie reported directly to the Publisher/CEO and was responsible for the daily operation of all aspects of the newspaper. Mr. Ritchie is 45 years old. R. Brentwood Strasler was the Company's non-exec chairman & director. Mr. Strasler has more than twenty years of experience in both private industry and the public capital markets and has a broad range of skills and expertise in corporate governance, corporate finance, and other matters faced by emerging companies. Mr. Strasler holds an Economics Degree from the University of Western Ontario and an MBA in International Finance from the University of Notre Dame. Mr. Strasler has been with Domark since May 25, 2012. Mr. Strasler resigned on December 1, 2014 from all responsibilities, duties, and as Non-Exec chairman of the Company. Mr. Strasler is 46 years old. None of our officers or directors have filed any bankruptcy petition, been convicted of or been the subject of any criminal proceedings or the subject of any order, judgment or decree involving the violation of any state or federal securities law within the past ten (10) years. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act and rules and regulations of the SEC thereunder require our directors, officers and persons who beneficially own more than 10% of our common stock, as well as certain affiliates of such persons, to file initial reports of their ownership of our common stock and subsequent reports of changes in such ownership with the SEC. Our directors and officers and persons owning more than 10% of our common stock are required by SEC rules and regulations to furnish us with copies of all Section 16(a) reports they file. The Company has determined that the following Section 16(a) filings were not made with the SEC: * R. Brentwood Strasler, our President, did not file a Form 3 within the prescribed time period after his appointment as President. Mr. Strasler was unaware of this requirement. Mr. Strasler has subsequently filed a Form 3 to comply with the SEC. * Andrew Ritchie, our CEO, did not file a Form 3 within the prescribed time period after his appointment as CEO. Page 48 of 56 CORPORATE GOVERNANCE The Company has adopted a code of ethics.The directors of the Company are not independent from the Company. Further, an audit committee composed of the requisite number of independent directors along with a qualified financial expert has not yet been established. Considering the costs associated with procuring and providing the infrastructure to support an independent audit committee and the limited number of transactions considered or consummated by the Company, management has concluded that the risks associated with the lack of an independent audit committee are not justified. Management will periodically re-evaluate this situation. LACK OF SEGREGATION OF DUTIES Management is aware that there is a lack of segregation of duties at the Company due to the small number of employees dealing with general administrative and financial matters. However, at this time management has decided that considering the abilities of the employees now involved and the control procedures in place, the risks associated with such lack of segregation are low and the potential benefits of adding employees to clearly segregate duties do not justify the substantial expenses associated with such increases. Management will periodically re-evaluate this situation. COMMITTEES The Company does not have an audit committee or any standing committees due to the Company's small size. The Company's audit committee has determined that its members are not "audit committee financial experts" within the meaning of federal securities regulations. ITEM 11. EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary($) Bonus Stock Awards($) Warrant Awards All Other Compensation($) Andrew Ritchie (2) 2015 116,512 - R. Brentwood Strasler (1) 2015 26,500 Andrew Ritchie 2014 165,209 R. Brentwood Strasler (1) 2014 115,850 - - - (1) Mr. Strasler was appointed President, Non Exec. Director, and Corporate Secretary of the Company on May 25, 2012. Mr. Strasler resigned as President, Non-Exec Director, and Corporate Secretary of the Company on December 1, 2014. (2) Mr. Ritchie was appointed Chief Executive Officer and Director of the Company on June 15, 2012. Page 49 of 56 On May 25, 2012, the Company entered into an employment agreement with its newly appointed President, R. Brentwood Strasler, for a period of three years. Mr. Strasler is entitled to an annual salary of $150,000 and 100,000 stock purchase warrants exercisable to purchase shares of common stock of the Company at $1.00 per share. The warrants are exercisable for a three year period and can be vested quarterly on a pro rata basis over twelve months from the date of issue. Additionally, Mr. Strasler will be enrolled in a long term executive option plan no later than three months after the effective date of the employment agreement and is entitled to term life insurance in the face amount of $2,500,000, payable to the beneficiary designated by Mr. Strasler. As of May 31, 2012, the Company did not accrue any salaries under the employment agreement. In December 2014, Mr. Strasler tendered his resignation as Non exec Chairman and this was accepted by the Board of Directors and Mr. Ritchie, President/CEO. During 2013, the Company did not pay our officers their full salaries due to the Company's financial situation. As a result, Mr. Ritchie and Mr. Strasler converted part of the accrued salaries into common stock pursuant to the Company's 2012 Stock Plan for Directors, Officers, and Consultants. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS EQUITY COMPENSATION PLAN INFORMATION Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Plan category 0 0 0 Equity compensation plans approved by security holders Equity compensation plans not approved by security holders 100,000 $ 1 0 Total 100,000 $ 1 0 (1) On January 25, 2013, the Company approved registering an additional 9,900,000 shares of the Company's common stock to its 2012 Stock Plan for Directors, Officers and Consultants ("2012 Stock Plan"). The 2012 Stock Plan originally authorized the issuance of 500,000 shares of the Company's common stock for directors, officers, and employees (including consultants meeting the definition of "employee" under Rule 405 promulgated under the Securities Act). Pursuant to the 2012 Stock Plan, the Company registered 9,900,000 shares of its stock with the SEC on Form S-8 on May 13, 2013. The following table sets forth certain information regarding beneficial ownership of the Company's common stock as of May 31, 2015 by (i) each person who is known by the Company to own beneficially more than 5% of the any class of the Company's voting securities, (ii) each director of the Company, (iii) each of the Chief Executive Officers and the two (2) most highly compensated executive officers who earned in excess of $100,000 for all services in all capacities (collectively, the "Named Executive Officers") and (iv) all directors and executive officers of the Company as a group. The number and percentage of shares beneficially owned is determined in accordance with Rule 13d-3 and 13d-5 of the Exchange Act, and the information is not necessarily indicative of beneficial ownership for any other purpose and is based on 8,805,932,169 shares outstanding as of May 31, 2015. We believe that each individual or entity named has sole investment and voting power with respect to the securities indicated as beneficially owned by them, subject to community property laws, where applicable, except where otherwise noted. Page 50 of 56 AMOUNT AND NATURE OF BENEFICIAL OWNERSHIP Name and Address Common Stock Series A Preferred Ownership Percentage Christy Management Limited (1) - 50,000 47.79% (2) (1) The address for Christy Management Limited is Akara Bldg, 24 De Castro Street, Wickhams Cay 1, Tortola, British Virgin Islands. (2) Percentage beneficial ownership as if preferred stock has been converted into shares of common stock at a ratio of 1,000 shares of common stock for every 1 share of preferred stock. CHANGES IN CONTROL On March 5, 2012, Michael Franklin purchased 50,000 shares of the Company's Series A Preferred Stock from R Thomas Kidd. Our Series A Preferred Stock is convertible into Common Stock at the rate of 1,000 shares of Common for each share of Preferred. In addition, our Preferred stock has voting rights equivalent to 1,000 votes per share. As a result, Mr. Franklin became the controlling shareholder of Domark by virtue of his ownership of 50,000 shares of Preferred Stock with voting rights equivalent to 50,000,000 shares of our Common Stock. On May 25, 2012, Michael Franklin sold 50,000 preferred shares of the Company's Series A Preferred Stock, in a private transaction, to Cristy Management Limited. As a result, Cristy Management Limited has become the controlling shareholder of Domark by virtue of his ownership of 50,000 shares of Series A Preferred Stock with voting rights equivalent to 50,000,000 shares of our Common Stock. Currently a change of control has occurred on August 13, 2014 with Mr. Andrew Ritchie, CEO, and Mr. Thomas Crompton CFO., taking 50.1 % control through the issuance of Preferred Series B convertible shares that convert at 8,000 preferred to 1 common share. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE On February 29, 2012, the Company entered into a Memorandum of Agreement with Xiamen Taiyang Neng Gongsi and Michael Franklin. On March 5, 2012, the Company's prior Chief Executive Officer returned to treasury 9,771,500 shares of common stock and 50,000 shares of Series A Preferred Stock in connection with an Asset Purchase Agreement dated March 5, 2012. On March 5, 2012, Michael Franklin purchased 50,000 shares of the Company's Series A Preferred Stock from R Thomas Kidd. Our Series A Preferred Stock is convertible into Common Stock at the rate of 1,000 shares of Common for each share of Preferred. In addition, our Series A Preferred Stock has voting rights equivalent to 1,000 votes per share. Upon the conclusion of the Armada transaction, Franklin became the controlling shareholder of Domark by virtue of his ownership of 50,000 shares of Preferred Stock with voting rights equivalent to 50,000,000 shares of our Common Stock. From time to time, the Company's officers have provided loans to the Company. At May 31, 2012, the Company is indebted to Michael Franklin, President of the Company's wholly owned subsidiary Solawerks, Inc., in the amount of $1,000, which amount does not bear interest but is due on demand. This amount reflects advances made to the Company by Mr. Franklin. Neither of the Company's directors are considered independent. For purposes of determining independence, we used the standards set forth by the NASDAQ Stock Exchange, which are not applicable to us. Page 51 of 56 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES AUDIT FEES The aggregate fees billed by ZBS Group, LLP, for professional services rendered for the audit of the Company's annual financial statements for fiscal year ending May 31, 2015 and May 31, 2014 was $15,000. AUDIT-RELATED FEES The aggregate fees billed by ZBS Group, LLP, for assurance and related services that are reasonably related to the performance of the audit or review of the Company's financial statements for the fiscal years ended May 31, 2015 and 2014, and that are not disclosed in the paragraph captioned "Audit Fees" above, were $33,000 and $33,000, respectively. TAX FEES None. ALL OTHER FEES The Company has not paid its auditors any other fees for audit, audit-related, or tax services. Page 52 of 56 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES FINANCIAL STATEMENTS The information required in Item 15 relating to the Company's financial statements are contained in Item 8 of this Annual Report and incorporated herein by reference. EXHIBITS Exhibit No. Description of Exhibit Footnote 3.1 (a) Articles of Incorporation. 1 (b) Amendment to Articles of Incorporation. 2 (c) Amendment to Articles of Incorporation. 3 3.2 Bylaws. 4 10.1 Agreement for the Exchange of Common Stock between the Company and Silk for Less, Inc., dated as of June 3, 2011. 5 10.2 Media Campaign Agreement between the Company and TVA Media Group, Inc., dated as of June 20, 2011. 6 10.3 Escrow Agreement between the Company and Armada Sports & Entertainment, Inc., dated as of June 30, 2011. 7 10.4 Asset Purchase Agreement between the Company and USPT, LLC, dated as of August 21, 2011. 8 10.6 Memorandum of Agreement between Domark International, Inc. and Xiamen Taiyang Neng Gongsi dated February 29, 2012. 9 10.7 Master Credit Agreement between Domark International, Inc. and Infinite Funding, Inc. dated March 2, 2012. 17 10.8 Asset Purchase Agreement between Domark International Inc. and R. Thomas Kidd dated March 5, 2012 18 10.9 Employment Agreement between Domark International Inc. and R. Brentwood Strasler dated May 25, 2012. 19 10.10 Employment Agreement between Domark International Inc. and Andrew Ritchie dated June 15, 2012. 20 14 Financial Code of Ethics 21 21 Subsidiaries 22 23.1 Consent of ZBS Group, LLC 23 Page 53 of 56 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes Oxley Act.* 23 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes Oxley Act.* 24 32.1 Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes Oxley Act.* 25 32.2 Certification of Principal Accounting Officer Pursuant to Section 906 of the Sarbanes Oxley Act.* 26 99.1 Audit Committee Charter 27 99.2 Compensation Committee Charter 28 101 Interactive data files pursuant to Rule 405 of Regulation S-T. 29 Footnotes 1. Filed as Exhibit 3.1 to the Company's Form SB-2 filed on August 6, 2006 and incorporated herein by reference. 2. Set out in the Company's Form 8-K filed on June 30, 2008 and incorporated herein by reference. 3. Filed as Exhibit 3.1 in the Company's Form 8-K filed on January 8, 2009 and incorporated herein by reference. 4. Filed as Exhibit 3.2 to the Company's Form SB-2 filed on August 6, 2006 and incorporated herein by reference. 5. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on June 6, 2011 and incorporated herein by reference. 6. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on June 13, 2011 and incorporated herein by reference. 7. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on July 1, 2011 and incorporated herein by reference. 8. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on August 22, 2011 and incorporated herein by reference. 15. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on February 29, 2012. 17. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on March 5, 2012. 18. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on March 9, 2012. 19. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on May 25, 2012. Page 54 of 56 20. Filed as Exhibit 10.1 to the Company's Current Report on Form 8-K filed on June 26, 2012. 21. Filed as Exhibit 14.1 to the Company's Annual Report on Form 10-K for the year ending May 31, 2009 and incorporated herein by reference. 22. Filed herewith 23. Filed herewith 24. Filed herewith 25. Filed herewith 26. Filed herewith 27. Filed as Exhibit 99.1 to the Company's Annual Report on Form 10-K for the year ending May 31, 2009 and incorporated herein by reference. 28. Filed as Exhibit 99.2. to the Company's Annual Report on Form 10-K for the year ending May 31, 2009 and incorporated herein by reference. 29. To be filed by Amendment. Page 55 of 56 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. DoMark International, Inc. Date: September 14, 2015 By: /s/ Andrew Ritchie Andrew Ritchie Chief Executive Officer and Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the registrant and in the capacities indicated on the 14thday ofSeptember 2015. By: /s/ Andrew Ritchie Andrew Ritchie Chief Executive Officer and Director By: /s/ Thomas Crompton Thomas Crompton Chief Financial Officer Page 56 of 56
